Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
This Action is in response to the amendment filed on February 4, 2022.
As directed by the amendment: Claims 21, 23, 28, 30, 32, 35-37, and 52-53 were amended. Claim 24 was cancelled.  Claim 62 is newly added. Thus, claims 21-23 and 25-62 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following feature(s) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Claims 33, 47, and 58, increasing torque gradually in accordance with the estimated upward and forward velocity of the hip joint must be shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 27 is objected to because of the following informalities: 
Claim 27, lines 1-2 recite “the controller is further programmed comprising to determine” and it appears that the word “comprising” is unnecessary in this context, and should be deleted.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“drive transmission assembly coupled to an output of the motor drive transmission … for applying torque to the knee joint to rotate the lower leg member with respect to the thigh member” in claim 21 and claim 40.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-23, 25-39, and 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21, lines 16-17 recite “the ground force and position sensors” which is confusing because the claim previously recites “at least one ground force sensor” and “at least one position sensor,” which is not necessarily a plurality of “position sensors.” Examiner suggests --the at least one ground force sensor and the at least one position sensor--.
Claim 21, lines 17-19 recite “a reflex relation employing positive force feedback and providing a response to the ground force measured by the at least one ground force sensor” and it is unclear what is meant by “a reflex relation.” What is the “reflex” of? Furthermore, it is unclear what the claimed relationship is between the “relation,” the “force feedback” and “a response.” Are both the “relation” and the “response” required to be positive force feedback? Is the “relation” distinct from the “response”?
Claim 28, line 4 recites “the ground force sensor” and Examiner suggests --the at least one ground force sensor-- in order to avoid confusion relative to claim 21. 
Claim 29, lines 2-3 recite “a sub-phase of a late stance power in the gait is active” and it is unclear what is meant by a “late stance power” and it is unclear what is meant by this “power” being “active.”
The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 21-25, 27, 30, 37, 39, as best understood, are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Sankai (2008/0234608) in view of Menga (2010/0256537).
Regarding claim 21, Sankai discloses an active orthotic or prosthetic apparatus comprising: a thigh member(second frame 58, Fig. 4), a lower leg member (third frame 60, Fig. 4), a knee joint (second joint 66, Fig. 4) for connecting the thigh member (58) to the lower leg member (60); a rotary motor (driving motor(s) 24, 26, Fig. 5-6) comprising a motor shaft output (see output member under the 68a feature in Fig. 5); a motor drive transmission assembly (motor bracket 68, Fig. 4) coupled to the motor shaft output (see Fig. 5); a drive transmission assembly (the unlabeled feature between motor bracket 68 and third frame 60, Fig. 4) coupled to the output of the motor drive transmission (68), with an output of the drive transmission assembly coupled to the lower leg member (60, see Fig. 4) for applying torque to the knee joint (66, Fig. 4) to rotate the lower leg member (60) with respect to the thigh member (58); at least one ground force sensor configured to measure a ground force applied to a foot (right and left foot reaction force sensors 50a, 50b, 52a, 52b, Fig. 6); at least one position sensor (angle sensors 70, 72, 74, 76, Fig. 6) having at least one output (sensed angle) from which a position of the thigh member (58) with respect to the lower leg member (60) can be determined (angle sensors 74, 76, give the knee angles and the knee angle is a position of the thigh member with respect to the lower leg member); and a controller (controlling apparatus 100, Fig. 1, Fig. 6) configured to modulate (control/adjust) at least one of impedance, positions, or torque of the knee joint (the controller controls the rotary motor(s) 24, 26, to modulate the position and torque of the knee joint(s) as the exoskeleton moves. For example, see lines 1-10 of [0112] and lines 10-12 of [0121]) based at least in part on the output of the ground force and position sensors (the output of sensors 70, 72, 74, 76, 50a, 50b, 52a, 52b, see lines 1-10 of [0112] and see lines 1-8 of [0155]) and a reflex relation employing positive force feedback (positive assistance forces are provided by the actuator(s) and the magnitude of the positive forces in response to feedback from the user’s myoelectric potential, see lines 1-12 of [0101], lines 1-7 of [0117], and lines 1-11 of [0157]. The actuation relies upon a relationship between muscular strength/movement force generated by the wearer and a corresponding myoelectric potential signal, and this is a proportional relationship with a positive correlation), the modulating (control of the actuator(s)) occurring during one or more of: a sub-phase of a walking gait cycle (such as phase B1, B2, B3, B4, Fig. 7; see lines 1-7 of [0117]), or during a stand-up routine (see task A, Fig. 7; see lines 1-5 of [0119]). 
Sankai is silent regarding the reflex relation providing a response to the ground force measured by the at least one ground force sensor.
Menga teaches a related lower leg exoskeleton device (Fig. 1) with a controller (control unit 12, Fig. 1) configured to modulate at least one of impedance (see para. [0048], the stiffness/impedance of the exoskeleton is controlled), positions (the position of the knee joint 8, Fig. 1, is modulated based upon activation of the exoskeleton joint actuators 10, Fig. 1), or torque of the knee joint (knee joint 8, Fig. 1) based at least in part on the output of ground force sensors (control unit 12 receives input from a plurality of sensors to determine the control of the actuators 10, including the reaction force sensors 17, Fig. 1; see also ZMP, COG, and Fz, Fig. 2 and para. [0032]-[0033]) and providing a response to the ground force measured by the at least one ground force sensor (the ground force measured by the at least one ground force sensor provides outputs such as ZMP and COG. These outputs are used as input to the control unit to control the motor actuator(s) 10 to achieve “postural equilibrium,” see the last six lines of [0049]. Additionally, see generally para. [0118]-[0123], the control unit uses ZMP and COG to determine movement control and postural equilibrium of the exoskeleton). Thus, during movement transitions this feedback (ZMP, COG) from output of the ground force sensors (17) is used to help control postural equilibrium (see the last sentence of the Abstract and the last six lines of [0049]). The modulation occurs during at least a stand-up routine (sit-to-stand transition, see para. [0138]-[0139]), and can also help recover from externally imposed disturbances (see lines 1-5 of [0039])
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the controller and reflex relation of Sankai to include a force feedback response that is based upon COG and ZMP output from the sensed ground forces as taught by Menga to provide modulation to help control postural equilibrium during transitions such as sit-to-stand and help recover from externally imposed disturbances (see lines 1-5 of [0039] of Menga).
Regarding claim 22, the modified Sankai/Menga device discloses wherein the positive force feedback is a positive torque feedback (the positive forces provided by the actuator(s) such as 24, 26, of Sankai are providing a positive torque to assist the user). 
Regarding claim 23, the modified Sankai/Menga device discloses wherein the at least one position sensor (angle sensors 70, 72, 74, 76, Fig. 6 of Sankai) detects a rotation angle of the lower leg in relation to the thigh (angle sensors 74, 76, of Sankai give the knee angles and the knee angle indicates a rotation angle of the lower leg in relation to the thigh). 
Regarding claim 25, the modified Sankai/Menga device discloses wherein a knee joint torque (torque applied to the knee) is measured via at least one joint load sensor or estimated via a measurement of a combination of other parameters distinct from the knee joint torque (a combination of signals from the myoelectric potential sensors such as 42a, 42b, 44a, 44b, Fig. 6 of Sankai, estimate the torque to apply to the knee joint, see the last six lines of [0124] and see [0133] of Sankai). 
Regarding claim 27, the modified Sankai/Menga device discloses wherein the controller (100, Fig. 1, Fig. 6 of Sankai, as modified by control unit 12 of Menga) is further programmed comprising to determine a walking mode and sub-phases of a walking gait (phase identifying part 152, Fig. 1 of Sankai, is configured to determine walking mode and sub-phases of walking gait such as task B, and sub-phases B1-B4, Fig. 7, see para. [0160] and [0167] of Sankai). 
Regarding claim 30, the modified Sankai/Menga device discloses wherein the controller (100, Fig. 1, Fig. 6 of Sankai, as modified by control unit 12 of Menga) is programmed via the positive force feedback to control the impedance, position, or torque of at least one of the ankle joint or the knee joint during a sub-phase of the stand-up routine (positive force feedback is provided by the actuator(s) positive assistance forces to the user, and the actuators 24, 26, are driven to control the position and torque of the knee joint during a stand-up routine, see lines 1-4 of [0119] and see Fig. 7 of Sankai). 
Regarding claim 37, the modified Sankai/Menga device discloses wherein the at least one ground force sensor comprises at least one pressure sensor configured to measure the ground force being applied to the wearer's foot (reaction force sensors 50a, 50b, 52a, 52b, Fig. 6 of Sankai will measure a force being applied to the wearer’s foot. This is analogous to the reaction force sensors 17 taught by Menga). 
Regarding claim 39, the modified Sankai/Menga device discloses wherein the controller (100, Fig. 1, Fig. 6 of Sankai, as modified by control unit 12 of Menga)  controls the rotary motor (24, 26) to assist in walking (see lines 1-7 of [0117] of Sankai) or standing-up (see lines 1-5 of [0119] of Sankai) by coordinating actions between the knee joint and the ankle joint (the ankle joint of the exoskeleton is connected to the knee joint and thus any torque applied to the knee joint to cause it to rotate will necessarily “coordinate” an action of the ankle joint to also rotate through space). 
Regarding claim 62, the modified Sankai/Menga device discloses the reflex relation comprises a non-linear positive torque (see Fig. 17 of Sankai, the virtual torque associated with knee bending c, is a non-linear positive torque. This is an example of the torque that would be provided in response to the user’s myoelectric potential signals sensed from the patient) but does not specifically state the relation includes non-linear positive joint velocity feedback.
Menga additionally teaches that the exoskeleton system (Fig. 1) utilizes a user’s myoelectric potential signals (Yo, Fig. 4; see the first sentence of [0051]) combined with non-linear positive joint velocity feedback (see combiner block 22, Fig. 4. There is non-linear positive feedback from non-linear dynamics 25 being part of the feedback 24 that is “added to the output of the feedforward block 21” at combiner block 22, see the first sentence of [0054]. The non-linear dynamics 25 includes “a vector of measures y, in particular a six dimensional vector of joint angle (θ) and velocity (Ѳ) measures associated to the ankle, knee and hip joints” See lines 5-8 of [0053] and see the last sentence of [0055]. Thus, there is non-linear positive feedback from non-linear dynamics 25 that is being ultimately added (positive) at block 22, and this non-linear positive feedback includes joint velocities). This feedback control loop (20, Fig. 4) “guarantees robust stability in the presence of nonlinearities, unmodeled dynamics, parameter mismatching, and offers compliance to the operator while allowing joint angles tracking capability, as well as disturbance rejection” (see the first sentence of [0057]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the reflex relation of Sankai/Menga to additionally include non-linear positive joint velocity feedback as taught by Menga’s feedback control loop because this will provide robust stability in the presence of nonlinearities, unmodeled dynamics, parameter mismatching, and offers compliance to the operator while allowing joint angles tracking capability, as well as disturbance rejection (see the first sentence of [0057] of Menga).
Claims 26 and 38, as best understood, are rejected under 35 U.S.C. 103(a) as being unpatentable over Sankai (2008/0234608) in view of Menga (2010/0256537) as applied to claim 21 above, and further in view of Goldfarb et al. (2009/0265018).
Regarding claim 26, the modified Sankai/Menga device is silent regarding wherein the controller is further programmed to maintain a lower joint impedance in response to a determination that a wearer is in a sitting position as compared to a joint impedance when the wearer is in a standing position. 
Goldfarb teaches a related motorized knee joint (110, Fig. 1A) for walking assistance (Fig. 8) as well as standing and sitting assistance (see Fig. 16). The knee joint includes a controller (1500, Fig. 15) configured to maintain (via a sitting mode in the microcontroller, see lines 1-5 of [0073]) a lower joint impedance (the knee joint stiffness is modulated as a function of knee angle, see Fig. 17 and lines 14-17 of [0073]) in response to a determination that a wearer is in a sitting position as compared to a joint impedance when the wearer is in a standing position (see Fig. 17, the last nine lines of [0073]). The impedance is relatively higher for standing or walking in order to prevent buckling and because standing or walking phases have weight greater bearing functionality (see lines 5-10 of [0058] and see Fig. 17, when the knee angle is closer to 0 degrees, the stiffness is higher). This modulation of joint impedance assists the user in standing up and sitting down and allows for smoother transitions near the seated position (see the last six lines of [0073] and see the first sentence of [0074]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the controller of the modified Sankai/Menga device to include a joint impedance control that lowers joint impedance in response to a determination that a wearer is in a sitting position as compared to a higher joint impedance when the wearer is standing as taught by Goldfarb in order to allow for smoother transitions when the user is near the seated position and thus, not bearing as much weight relative to a standing position. 
Regarding claim 38, the modified Sankai/Menga device wherein the controller (100 of Sankai, as modified by Menga) controls the rotary motor (24, 26) to assist in walking (see lines 1-7 of [0117], Fig. 7 of Sankai) or standing-up (see the first sentence of [0119] and Fig. 9 of Sankai) in accordance with a measured electromyographic signals (see Figs. 18-19 and Fig. 23 of Sankai) from at least one of a knee muscle or a hip muscle (myoelectric sensors 38a, 38b, 40a, 40b, 42a, 42b, 44a, 44b, Fig. 6; see also e1-e4, Fig. 10; see the last sentence of [0175] of Sankai). 
The modified Sankai/Menga device does not specifically disclose modulating knee impedance during the walking or standing-up.
Goldfarb teaches a related motorized knee joint (110, Fig. 1A) for walking assistance (Fig. 8) as well as standing and sitting assistance (see Fig. 16). The knee joint includes a controller (1500, Fig. 15) configured to maintain (via a sitting mode in the microcontroller, see lines 1-5 of [0073]) a lower joint impedance (the knee joint stiffness is modulated as a function of knee angle, see Fig. 17 and lines 14-17 of [0073]) in response to a determination that a wearer is in a sitting position as compared to a joint impedance when the wearer is in a standing position (see Fig. 17, the last nine lines of [0073]). The impedance is relatively higher for standing or walking in order to prevent buckling and because standing or walking phases have weight greater bearing functionality (see lines 5-10 of [0058] and see Fig. 17, when the knee angle is closer to 0 degrees, the stiffness is higher). This modulation of joint impedance assists the user in standing up and sitting down and allows for smoother transitions near the seated position (see the last six lines of [0073] and see the first sentence of [0074]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the controller of the modified Sankai/Menga device to include a joint impedance control that lowers joint impedance in response to a determination that a wearer is in a sitting position as compared to a higher joint impedance when the wearer is standing as taught by Goldfarb in order to allow for smoother transitions when the user is near the seated position and thus, not bearing as much weight relative to a standing position. 
Claims 28, and 33-34, as best understood, are rejected under 35 U.S.C. 103(a) as being unpatentable over Sankai (2008/0234608) in view of Menga (2010/0256537) as applied above, and further in view of Sankai (2006/0211956) (hereinafter “Reference ‘956").
Regarding claim 28, the modified Sankai/Menga device discloses wherein at least one of the walking mode or the sub-phase of the walking gait (see Fig. 7 of Sankai) is determined via at least one sensor such as an angle sensor (70, 72, 74, 76, Fig. 6), but is silent regarding determining the walking mode or sub-phase based on a sensed acceleration or angular velocity of a leg member, or at least one force reading from the ground force sensor on a foot member. 
	Reference ‘956 teaches a related walking assistance device (Fig. 1, Fig. 9) that has at least one acceleration or angular velocity sensor (physical quantity sensor 13, Fig. 9; see the second sentence of [0134]) to determine a walking mode or the sub-phase of the walking gait (see Figs. 10-11, sensed physical quantities such as knee angle, knee angular velocity, waist angle, waist angular velocity, etc., are compared to a database of standard parameters that can identify a walking mode or sub-phase of walking gait; see para. [0129]-[0130]) based on at least a sensed angular velocity of a leg member (knee angular velocity, waist angular velocity, see Fig. 11b and see lines 1-6 of [0134]). When the task or phase is identified by this comparison, the walking assistance device drives the current generating unit according to the power assist rate associated with the identified walking mode or phase (see lines 4-12 of [0136]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the at least one sensor of the modified Sankai/Menga device to include sensor(s) for detecting the angular velocity of the leg member as taught by Reference ‘956 so that the identification of the walking mode and/or phase the user is attempting to perform is determined with more accuracy, and the assistance force can be provided to help the user complete the movements.
Regarding claim 33, the modified Sankai/Menga device discloses controlling the rotary motor to help raise a person from the seated position to a standing position (see the first sentence of [0119] of Sankai), but does not specifically disclose increasing torque gradually in accordance with upward and forward velocity of the hip joint.
Reference ‘956 teaches a protocol for raising a person from a seated position to a standing position (see Fig. 21) in which there is a hybrid control that increases knee torque gradually (see the knee torque graph in Fig. 21(e)). This movement would necessarily be “in accordance with” upward and forward velocity of the hip joint because the hip joint will be moving upward and forward as the user stands up, (see Phases 1-4 in Fig. 21). This hybrid control suppresses any sense of incongruity given to the wearer (see lines 3-6 of [0014]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the modified Sankai/Menga device to include the hybrid control at least for standing up as taught by Reference '956 so that sudden switching of phases is suppressed so there is no sense of incongruity given to the wearer as they use the device.
Regarding claim 34, the modified Sankai/Menga device discloses that the controller (as modified by Menga) controls the joint actuators to achieve a postural equilibrium (see the last six lines of [0049] of Menga) during a sit-to-stand transition (see para. [0138]-[0139] of Menga), but does not specifically state that when the wearer approaches the standing state, restorative torque is applied to assist the wearer in achieving balance while in the standing state. 
Reference ‘956 teaches a protocol for raising a person from a seated position to a standing position (see Fig. 21) in which there is a hybrid control that increases knee torque gradually (see the knee torque graph in Fig. 21(e)). As the patient approaches the standing state (near the end of phase 3 in Fig. 21(e)), a restorative torque (the knee torque applied between 1 second and 2 seconds in Fig. 21(e) as the user is standing in phase 4) is applied to assist the wearer in achieving balance while in the standing state (the stand-up assistance is provided to allow the wearer to be in a standing state, and thus, achieving balance). This hybrid control suppresses any sense of incongruity given to the wearer (see lines 3-6 of [0014]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Sankai/Menga device to include the gradual torque increase for standing up as taught by Reference '956 so that sudden switching of phases is suppressed so there is no sense of incongruity given to the wearer as they use the device.
Claim 29, as best understood, is rejected under 35 U.S.C. 103(a) as being unpatentable over Sankai (2008/0234608) in view of Menga (2010/0256537) as applied to claim 27 above, and further in view of Kazerooni et al. (2009/0292369)
Regarding claim 29, the modified Sankai/Menga device is silent regarding wherein the positive force feedback is applied in response to a determination that a sub-phase of a late stance power in the gait is active. 
	Kazerooni teaches a related walking assistance device (Fig. 1) that uses positive force feedback (positive assistance forces are provided to the user and the forces may involve a closed loop force control, see lines 1-13 of [0111]; see also the last seven lines of [0087] and the last five lines of [0101]) applied in response to a determination that a sub-phase of a late stance power in the gait is active (the stance includes sub-phases such as A, B, C, Fig. 4; see lines 10-13 of [0057]. The torque profile of the positive force provided will vary depending on the sub-phase being “active”, see the first two sentences of [0058], see the last seven lines of [0062] and the last sentence of [0008]). By providing this positive force during the stance phase, the exoskeleton decreases the wearer’s energy expenditure (see all of [0082]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the positive force feedback of the modified Sankai/Menga device to include a determination that a sub-phase of late stance power in the gait is active as taught by Kazerooni so that the torque during the stance can be adjusted to be greater than the torque required to move the exoskeleton when not worn by the person, to provide an expected result of reducing the wearer’s energy expenditure.
Claim 31, as best understood, is rejected under 35 U.S.C. 103(a) as being unpatentable over Sankai (2008/0234608) in view of Menga (2010/0256537) as applied to claim 30 above, and further in view of Sankai (2008/0161937) (hereinafter “Reference '937).
Regarding claim 31, the modified Sankai/Menga device discloses performing a stand-up routine (task A, Fig. 7; see the first sentence of [0119] of Sankai) but is silent regarding the controller programmed to verify the wearer's desire to stand-up routine.
Reference ‘937 teaches a related walking assistance device with the same set of electromyographic sensors as Sankai (42a, 44a, Fig. 2; 38b, 40b, Fig. 3). These electromyographic sensors allow the power-assist device to generate torque to conform to the wearer’s intention (see the first sentence of [0159]). Furthermore, the device detects whether the difference between a reference EMG value and the detected EMG values (S15, Fig. 6) is less than a predetermined threshold (S16, Fig. 6). If the detected EMG values are less than the threshold, then the gain of the command signal is decreased (S19, Fig. 6). Thus, “even when the wearer 12 stops a certain action intermittently and changes the action (phase) into another action (phase), the assisting force can be decreased as soon as the myoelectricity signal from the wearer 12 falls, and it is possible to avoid forcing the wearer 12 to perform the initial operation against the intention of the wearer 12 in such cases” (see paragraph [0160]). Therefore, the device will not proceed with the power assistance unless it receives positive feedback in the form of the user's detected EMG meeting a threshold value.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the controller device of the modified Sankai/Menga device to include the verification by checking if the detected EMG values of the user meet a threshold as taught by Reference ‘937 in order to ensure that the EMG values truly represent the user's intention to perform a given action. 
Claim 32, as best understood, is rejected under 35 U.S.C. 103(a) as being unpatentable over Sankai (2008/0234608) in view of Menga (2010/0256537) as applied to claim 30 above, and further in view of Goffer et al. (2010/0094188).
Regarding claim 32, the modified Sankai/Menga device is silent regarding wherein the controller is programmed to proceed with the stand-up routine if it is determined that a force sensing signal is received from the ground force sensor configured to measure the ground force applied to the foot, and to abort the stand-up routine if it is determined that the force sensing signal is not received.
 Goffer teaches a standing procedure algorithm (see lines 9-10 of [0088]) in which progress of the standing procedure is monitored by means of sensors that sense the angles of various joints, and deviation from expected increase in force or change in joint angle for a predetermined interval of time may be interpreted as indicating a problem with the standing procedure (see lines 19-26 of [0088]). The Goffer standing procedure algorithm proceeds with the stand-up routine if it is determined that a force sensing signal is received from a sensor configured to measure the ground force applied to the foot (if the standing procedure proceeds as expected, the ground force sensors measure increasing force until the full standing position is attained; see lines 15-18 of [0088]) and to abort the stand-up routine if positive feedback is not received (deviation from expected increase in force or change in joint angle for a predetermined interval of time may be interpreted as indicating a problem with the standing procedure… If there is a problem, the device halts or suspends the procedure until further instructions are received; see lines 23-29 of [0088]). If there is a problem, the device alerts the user, and halts or suspends the procedure until further instructions are received (see lines 26-29 of [0088]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Sankai/Menga device to include a tentatively initiated stand-up routine with sensors monitoring the routine and a verification step as taught by Goffer to ensure the desire of the user is matched and the safety of the user is maintained.
Claim 35, as best understood, are rejected under 35 U.S.C. 103(a) as being unpatentable over Sankai (2008/0234608) in view of Menga (2010/0256537) as applied to claim 21 above, and further in view of Kawai et al. (7,278,954).
Regarding claim 35, the modified Sankai/Menga device is silent regarding the at least one position sensor comprises an inertial sensor that measures a position of at least one leg member coordinate system. 
Kawai teaches a related walking assistance device (Fig. 1) with an inertial sensor (acceleration sensor 21, Fig. 3, is able to determine inertia forces, see col. 8, lines 25-33) that measures a position of at least one leg member coordinate system (for example, the center of gravity G7, Fig. 4, indicates the position of the center of gravity of the thigh element S7 in relation to a thigh coordinate system). The gravity vector helps track the center of gravity of the rigid elements such as the thigh (G7) (see col. 14, lines 54-63).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the sensors of the modified Sankai/Menga device to include inertial sensor(s) configured to measure a center of gravity position in relation to a thigh coordinate system as taught by Kawai because center of gravity information can be used as feedback to monitor balance and movement of the device.
Claim 36, as best understood, is rejected under 35 U.S.C. 103(a) as being unpatentable over Sankai (2008/0234608) in view of Menga (2010/0256537) as applied to claim 21 above, and further in view of Thorsteinsson et al. (2008/0039756).
Regarding claim 36, the modified Sankai/Menga device discloses wherein at least one knee position sensor (such as knee angle sensors 74, 76, Fig. 6 of Sankai) having at least one output (sensed angle) from which a position of the knee joint with respect to an ankle joint can be determined (the knee angle sensors can determine the position of the knee joint with respect to an ankle joint because the ankle joint is connected to the knee joint as seen in Fig. 4 of Sankai) while the wearer is in a seated position (the knee angle sensors would still be operable while the user is seated); Sankai’s controller (100, Fig. 1, Fig. 6 of Sankai, as modified by Menga) is further configured to determine when the knee joint is moved to a position that is forward of the ankle joint based on the least one output of the at least one knee position sensor (see Fig. 9 and note that the controller is configured to make this determination because of the plurality of angle sensors that communicate with the controller). 
Sankai also discloses controlling the rotary motor to modulate at least position or torque of the knee joint to help raise the person from the seated position to the standing position (see the first sentence of [0119]), but is silent regarding this control occurring in response to said determination of the relative knee and ankle positions. 
Thorsteinsson teaches that as a subject begins to stand up, recognizable features include the knee beginning to extend from a flexion of around 100° until the knee ends at full extension (see line 1-10 of [0142] and see the knee angle graph in Fig. 11B) and the ankle is in dorsiflexion (see lines 14-16 of [0142]). A knee beginning to extend from around 100° with an ankle in a position of dorsiflexion indicates a knee joint forward of an ankle joint. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Sankai/Menga controller and reference parameters to include a trigger for a stand-up routine to be based on the knee beginning to extend from a flexion of around 100° as the knee joint is forward of the ankle joint as taught by Thorsteinsson because these signals indicate that a user is intending to stand up. 
Claims 40, 43, 45, 49-51, 54, 56, and 60-61 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sankai (2008/0234608) in view of Thorsteinsson et al. (2008/0039756) and Sankai (2008/0161937) (“Reference '937).
Regarding claim 40, Sankai discloses an active orthotic or prosthetic apparatus comprising: a thigh member (second frame 58, Fig. 4), wherein a length of the thigh member defines a z-axis of a coordinate system; a lower leg member (a length of frame 58 defines a z-axis of a hypothetical coordinate system, see annotated Fig. A below); a knee joint (second joint 66, Fig. 4) for connecting the thigh member (58) to the lower leg member (60), wherein the axis of rotation of the knee joint (66) defines an x-axis of the coordinate system (see annotated Fig. A below, the axis which the knee joint 66 rotates about is considered the x-axis), and the knee joint angle is 0 degrees when the lower leg member is aligned with the z-axis (when the lower leg member is aligned with the z-axis as in annotated Fig. A, the knee joint angle is considered to be 0 degrees); a rotary motor (driving motor 26, Fig. 4) comprising a motor shaft output (see output member under the 68a feature in Fig. 5); a motor drive transmission assembly (motor bracket 68, Fig. 4) coupled to the motor shaft output (see Fig. 5); a drive transmission assembly (the unlabeled feature between motor bracket 68 and third frame 60, Fig. 4) coupled to the output of the motor drive transmission (68) with an output of the drive transmission assembly coupled to the lower leg member (60, see Fig. 4) for applying torque to the knee joint (66, Fig. 4) to rotate the lower leg member (60) with respect to the thigh member (58); at least one sensor  (angle sensors 70, 72, 74, 76, Fig. 6) configured to provide at least one output (sensed angle) associated with a position of the knee joint (66) with respect to the ankle joint (the knee angle sensors can determine the position of the knee joint with respect to an ankle joint because the ankle joint is connected to the knee joint as seen in Fig. 4) while the wearer is in a seated position (the knee angle sensors would still be operable while the user is seated); and a controller (controlling apparatus 100, Fig. 1, Fig. 6) that determines when the knee joint is moved from a position behind the ankle joint and an angle of less than 90 degrees, to a position that is forward of the ankle joint and an angle of greater than 90 degrees based on the at least one output of the at least one sensor (see Fig. 9 and note that the controller is configured to make this determination because of the plurality of angle sensors that communicate with the controller).

    PNG
    media_image1.png
    518
    220
    media_image1.png
    Greyscale

Annotated Figure A (from Fig. 2 of Sankai): Sankai’s thigh member has a length which is considered to define a z-axis, and the axis of rotation of the knee joint is considered to be an x-axis. As seen in Fig. A, the lower leg member is aligned with the z-axis, and this is considered to be a knee joint angle of 0 degrees.
Sankai also discloses controlling the rotary motor to modulate at least position or torque of the knee joint to help raise the person from the seated position to the standing position (see the first sentence of [0119]), but is silent regarding this control occurring in response to said determination of the relative knee and ankle positions. 
Thorsteinsson teaches that as a seated subject begins to stand up, recognizable features include the knee beginning to extend from a flexion of around 100° until the knee ends at full extension (see line 1-10 of [0142] and see the knee angle graph in Fig. 11B) and the ankle is in dorsiflexion (see lines 14-16 of [0142]). A knee beginning to extend from a flexion of around 100° with an ankle in a position of dorsiflexion indicates a knee joint forward of an ankle joint, and 100° is an angle of greater than 90°. Thus, a movement of the knee joint from a position behind the ankle joint to a position that is forward of the ankle joint would be a recognizable feature that the Thorsteinsson controller would use to determine a seated user is beginning to stand up. One having ordinary skill in the art would understand from the teachings of Thorsteinsson that when a seated person has their knee joint behind the ankle joint, the angle of the knee will be less than 90 degrees, and when the knee joint is forward of the ankle joint, the ankle will be greater than 90 degrees and in a position that may indicate the user is attempting to stand up. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Sankai controller and reference parameters to include a trigger for a stand-up routine to be based on the knee beginning to extend from a flexion of around 100° (greater than 90°) as the knee joint is forward of the ankle joint as taught by Thorsteinsson because these signals indicate that a user is standing up. The modified Sankai/Thorsteinsson controller would determine when a knee joint is moved from a position other than forward of the ankle joint (including positions such as less than 90° which are known to be behind the ankle joint, because this would not trigger a stand-up sequence) to a position that is forward of the ankle joint (which would thereby trigger a stand-up sequence). It is common practice for a human being to move their feet as such when standing up, and the modified controller is configured to determine this movement occurs based upon the joint angle sensors coupled to the controller.
The modified Sankai/Thorsteinsson device is still silent regarding a receipt of positive feedback.
Reference ‘937 teaches a related walking assistance device with the same set of electromyographic sensors as Sankai (42a, 44a, Fig. 2; 38b, 40b, Fig. 3). These electromyographic sensors allow the power-assist device to generate torque to conform to the wearer’s intention (see the first sentence of [0159]). Furthermore, Figure 6 shows a positive feedback procedure to ensure that the EMG values truly represent the user's intent. The device detects whether the difference between a reference EMG value and the detected EMG values (S15, Fig. 6) is less than a predetermined threshold (S16, Fig. 6). If the detected EMG values are less than the threshold, then the gain of the command signal is decreased (S19, Fig. 6). Thus, “even when the wearer 12 stops a certain action intermittently and changes the action (phase) into another action (phase), the assisting force can be decreased as soon as the myoelectricity signal from the wearer 12 falls, and it is possible to avoid forcing the wearer 12 to perform the initial operation against the intention of the wearer 12 in such cases” (see paragraph [0160]). Therefore, the device will not proceed with the power assistance unless it receives positive feedback in the form of the user's detected EMG meeting a threshold value.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the controller device of Sankai/ Thorsteinsson to include the positive feedback method of checking if the detected EMG values of the user meet a threshold as taught by Reference ‘937 in order to ensure that the EMG values truly represent the user's intention to perform a given action. 
Thus, in the modified device, the controller will not perform the stand-up routine unless the sensors detect the knee beginning to extend from a flexion of around 100° (greater than 90°) as the knee joint is moved to a position forward of the ankle joint (as taught by Thorsteinsson), and the controller will also require a positive feedback of the detected EMG values of the leg meeting a threshold (as taught by Reference ‘937).
Regarding claim 43, the modified Sankai/Thorsteinsson/Reference ‘937 device discloses wherein the at least one sensor (angle sensors 70, 72, 74, 76, Fig. 6 of Sankai) detects a rotation angle of the lower leg in relation to the thigh (angle sensors 74, 76, give the knee angles and the knee angle indicates a rotation angle of the lower leg in relation to the thigh). 
Regarding claim 45, the modified Sankai/Thorsteinsson/Reference ‘937 device discloses wherein the controller is programmed to verify the wearer’s desire (the controller has been modified as taught by Fig. 6 of Reference ‘937, which verifies the wearer’s desire to perform a given action by calculating ΔEMG and adjusting the command signal gain accordingly, see paragraph [0160] of Reference ‘937) to stand (the modified device has a command function associated with a stand-up task/phase, see lines 1-4 of [0119] and see Fig. 7 of Sankai) by initiating a stand-up routine subject to cancellation if the positive feedback is not received (see paragraph [0160] of Reference ‘937, if the detected EMG signals do not meet a given threshold, the positive feedback is not received and “the assisting force can be decreased as soon as the myoelectricity signal from the wearer 12 falls”). 
Regarding claim 49, the modified Sankai/Thorsteinsson/Reference ‘937 device discloses at least one pressure sensor configured to measure a force being applied to the wearer's foot (reaction force sensors 50a, 50b, 52a, 52b, Fig. 6 will measure a force being applied to the wearer’s foot). 
Regarding claim 50, the modified Sankai/Thorsteinsson/Reference ‘937 device discloses wherein the controller controls the rotary motor to help raise the wearer from the seated position to a standing position (see the first sentence of [0119] of Sankai as modified by Thorsteinsson) by increasing knee torque in accordance with an electromyographic signal (surface myoelectric potentials E, Fig. 12 of Sankai; muscular strength corresponding to the myoelectric potential signal corresponds to the assist force; see lines 1-5 of [0007] of Sankai). The act of raising a user from a seated to standing position would involve increasing knee torque (via motor(s) 24, 26) to help lift the user upwards.
Regarding claim 51, Sankai discloses a method of controlling a knee orthosis or prosthesis (Fig. 2) having at least one actuator (motors 20, 22, 24, 26, Fig. 6), the knee orthosis or prosthesis being worn by a person (see Fig. 2), the method comprising the steps of: detecting (via angle sensors 70, 72, 74, 76, Fig. 6) the position of the person's knee (via knee angle sensors 74, 76, Fig. 6) with respect to the person's ankle (the knee angle dictates the position of the ankle) while the person is in a seated position (the knee angle sensors are collecting data even when seated), wherein the axis of rotation of the person’s knee (at joint 66) defines an x-axis of a coordinate system (see annotated Fig. A above, the axis which the knee joint 66 rotates about is considered the x-axis of a coordinate system) and a length of a thigh of the person defines a z-axis of the coordinate system (similarly to annotated Fig. A above, a length of the thigh of the person is considered a z-axis), and the knee angle is 0 degrees when the person's lower leg is aligned with the z-axis (when the lower leg is aligned with the z-axis as in annotated Fig. A, the knee angle is considered to be 0 degrees); determining (via controller 100, Fig. 1, Fig. 6) when the person's knee is moved from a position behind the ankle joint and an angle of less than 90 degrees to a position that is forward of the ankle joint and an angle of greater than 90 degrees based on the detecting step (see Fig. 9 and note that the controller is able to make this determination because of the plurality of angle sensors 70, 72, 74, 76, that communicate with the controller), and generating an output indicative thereof (see lines 1-7 of [0160] and the first sentence of [0119] and Fig. 7, the controller is configured to assist the user to stand up); and actuating at least one actuator (24, 26, Fig. 6) of the knee orthosis or prosthesis to help raise the person from the seated position to a standing position (see the first sentence of [0119]).
Sankai is silent regarding making this determination of the knee being moved from behind the ankle joint to forward of the ankle joint and then actuating the actuators in response to the output and a receipt of positive feedback.
Thorsteinsson teaches that as a seated subject begins to stand up, recognizable features include the knee beginning to extend from a flexion of around 100° until the knee ends at full extension (see line 1-10 of [0142] and see the knee angle graph in Fig. 11B) and the ankle is in dorsiflexion (see lines 14-16 of [0142]). A knee beginning to extend from a flexion of around 100° with an ankle in a position of dorsiflexion indicates a knee joint forward of an ankle joint, and 100° is an angle of greater than 90°. Thus, a movement of the knee joint from a position behind the ankle joint to a position that is forward of the ankle joint would be a recognizable feature that the Thorsteinsson controller would use to determine a seated user is beginning to stand up. One having ordinary skill in the art would understand from the teachings of Thorsteinsson that when a seated person has their knee joint behind the ankle joint, the angle of the knee will be less than 90 degrees, and when the knee joint is forward of the ankle joint, the ankle will be greater than 90 degrees and in a position that may indicate the user is attempting to stand up. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Sankai controller and reference parameters to include a trigger for a stand-up routine to be based on the knee beginning to extend from a flexion of around 100° (greater than 90°) as the knee joint is forward of the ankle joint as taught by Thorsteinsson because these signals indicate that a user is standing up. The modified Sankai/Thorsteinsson controller would determine when a knee joint is moved from a position other than forward of the ankle joint (including positions such as less than 90° which are known to be behind the ankle joint, because this would not trigger a stand-up sequence) to a position that is forward of the ankle joint (which would thereby trigger a stand-up sequence). It is common practice for a human being to move their feet as such when standing up, and the modified controller is configured to determine this movement occurs based upon the joint angle sensors coupled to the controller.
The modified Sankai/Thorsteinsson device is still silent regarding a receipt of positive feedback.
Reference ‘937 teaches a related walking assistance device with the same set of electromyographic sensors as Sankai (42a, 44a, Fig. 2; 38b, 40b, Fig. 3). These electromyographic sensors allow the power-assist device to generate torque to conform to the wearer’s intention (see the first sentence of [0159]). Furthermore, Figure 6 shows a positive feedback procedure to ensure that the EMG values truly represent the user's intent. The device detects whether the difference between a reference EMG value and the detected EMG values (S15, Fig. 6) is less than a predetermined threshold (S16, Fig. 6). If the detected EMG values are less than the threshold, then the gain of the command signal is decreased (S19, Fig. 6). Thus, “even when the wearer 12 stops a certain action intermittently and changes the action (phase) into another action (phase), the assisting force can be decreased as soon as the myoelectricity signal from the wearer 12 falls, and it is possible to avoid forcing the wearer 12 to perform the initial operation against the intention of the wearer 12 in such cases” (see paragraph [0160]). Therefore, the device will not proceed with the power assistance unless it receives positive feedback in the form of the user's detected EMG meeting a threshold value.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the controller device of Sankai/ Thorsteinsson to include the positive feedback method of checking if the detected EMG values of the user meet a threshold as taught by Reference ‘937 in order to ensure that the EMG values truly represent the user's intention to perform a given action. 
Thus, in the modified device, the controller will not perform the stand-up routine unless the sensors detect the knee beginning to extend from a flexion of around 100° (greater than 90°) as the knee joint is moved to a position forward of the ankle joint (as taught by Thorsteinsson), and the controller will also require a positive feedback of the detected EMG values of the leg meeting a threshold (as taught by Reference ‘937).
Regarding claim 54, the modified Sankai/Thorsteinsson/Reference ‘937 device discloses detecting a rotation angle of the person's lower leg in relation to the person's thigh (angle sensors 74, 76, give the knee angles and the knee angle indicates a rotation angle of the lower leg in relation to the thigh). 
Regarding claim 56, the modified Sankai/Thorsteinsson/Reference ‘937 device discloses further comprising the step of verifying the wearer's desire (the controller has been modified as taught by Fig. 6 of Reference ‘937, which verifies the wearer’s desire to perform a given action by calculating ΔEMG and adjusting the command signal gain accordingly, see paragraph [0160] of Reference ‘937) to stand (the modified device has a command function associated with a stand-up task/phase, see lines 1-4 of [0119] and see Fig. 7 of Sankai) by initiating a stand-up routine subject to cancellation if the positive feedback is not received (see paragraph [0160] of Reference ‘937, if the detected EMG signals do not meet a given threshold, the positive feedback is not received and “the assisting force can be decreased as soon as the myoelectricity signal from the wearer 12 falls”). 
Regarding claim 60, the modified Sankai/Thorsteinsson/Reference ‘937 device discloses further comprising measuring a force being applied to the person's foot (reaction force sensors 50a, 50b, 52a, 52b, Fig. 6 of Sankai will measure a force being applied to the wearer’s foot). 
Regarding claim 61, the modified Sankai/Thorsteinsson/Reference ‘937 device discloses further comprising the step of increasing knee torque in accordance with an electromyographic signal (see Figs. 18-19 and Fig. 23 of Sankai, the torque applied is in accordance with the electromyographic signal, and based upon correction values as in S56-S58, Fig. 23 and see para. [0111]-[0112] of Sankai). 
Claims 41-42 and 52-53 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sankai (2008/0234608) in view of Thorsteinsson et al. (2008/0039756) and Sankai (2008/0161937) (“Reference '937) as applied to claim 40 and claim 51 above, and further in view of Kawai et al. (7,278,954).
Regarding claim 41, the modified Sankai/Thorsteinsson/Reference ‘937 device discloses a z-axis of the coordinate system (see Fig. A above, the z-axis is considered to be along the length of frame 58) but is silent regarding the positive feedback comprises at least one of a detection that a gravity vector associated with the knee joint transitions towards the z-axis. 
Kawai teaches a related walking assistance device (Fig. 1) with an inertial sensor (acceleration sensor 21, Fig. 3, is able to determine inertia forces, see col. 8, lines 25-33) that measures a gravity vector in relation to a thigh coordinate system (for example, the center of gravity G7, Fig. 4, indicates the position of the center of gravity of the thigh element S7 in relation to a thigh coordinate system. This COG would have an associated vector representing the gravity force). The gravity vector is “associated with” the knee joint because the thigh is connected to the knee. Furthermore, the gravity vector helps track the center of gravity of the rigid elements such as the thigh (G7) (see col. 14, lines 54-63).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the sensors of the Sankai/Thorsteinsson/Reference ‘937 device to include inertial sensor(s) configured to measure a center of gravity in relation to a thigh coordinate system as taught by Kawai because center of gravity information can be used as feedback to monitor balance and movement of the device. By measuring the center of gravity of the thigh, a transition towards the z-axis will be detected as the user begins to stand up due to the thigh rotating.
Regarding claim 42, the modified Sankai/Thorsteinsson/Reference ‘937 device is silent regarding the at least one sensor comprises an inertial sensor that measures the gravity vector in relation to the thigh coordinate system. 
Kawai teaches a related walking assistance device (Fig. 1) with an inertial sensor (acceleration sensor 21, Fig. 3, is able to determine inertia forces, see col. 8, lines 25-33) that measures a position of at least one leg member coordinate system (for example, the center of gravity G7, Fig. 4, indicates the position of the center of gravity of the thigh element S7 in relation to a thigh coordinate system). The gravity vector helps track the center of gravity of the rigid elements such as the thigh (G7) (see col. 14, lines 54-63).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the sensors of the Sankai device to include inertial sensor(s) configured to measure a center of gravity position in relation to a thigh coordinate system as taught by Kawai because center of gravity information can be used as feedback to monitor balance and movement of the device.
Regarding claim 52, the modified Sankai/Thorsteinsson/Reference ‘937 device discloses a z-axis of the coordinate system (see Fig. A above, the z-axis is considered to be along the length of frame 58) but is silent regarding the positive force feedback comprises at least one of a detection that a gravity vector associated with the person’s knee joint transitions towards the z-axis. 
Kawai teaches a related walking assistance device (Fig. 1) with an inertial sensor (acceleration sensor 21, Fig. 3, is able to determine inertia forces, see col. 8, lines 25-33) that measures a gravity vector in relation to a thigh coordinate system (for example, the center of gravity G7, Fig. 4, indicates the position of the center of gravity of the thigh element S7 in relation to a thigh coordinate system. This COG would have an associated vector representing the gravity force). The gravity vector is “associated with” the knee joint because the thigh is connected to the knee. Furthermore, the gravity vector helps track the center of gravity of the rigid elements such as the thigh (G7) (see col. 14, lines 54-63).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the sensors of the Sankai/Thorsteinsson/Reference ‘937 device to include inertial sensor(s) configured to measure a center of gravity in relation to a thigh coordinate system as taught by Kawai because center of gravity information can be used as feedback to monitor balance and movement of the device. By measuring the center of gravity of the thigh, a transition towards the z-axis will be detected as the user begins to stand up due to the thigh rotating.
Regarding claim 53, the modified Sankai/Thorsteinsson/Reference ‘937/Kawai device discloses measuring the gravity vector in relation to the coordinate system (for example, the center of gravity G7, Fig. 4 of Kawai, indicates the position of the center of gravity of the thigh element S7 in relation to a coordinate system. This COG would have an associated vector representing the gravity force).
Claims 44 and 55 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sankai (2008/0234608) in view of Thorsteinsson et al. (2008/0039756) and Sankai (2008/0161937) (“Reference '937) as applied to claims 40 and 51 above, and further in view of Goldfarb et al. (2009/0265018).
Regarding claim 44, the modified Sankai/Thorsteinsson/Reference ‘938 device is silent regarding the controller is programmed to maintain a first joint impedance of the knee joint in response to a determination that the wearer is in a sitting position. 
Goldfarb teaches a related motorized knee joint (110, Fig. 1A) for walking assistance (Fig. 8) as well as standing and sitting assistance (see Fig. 16). The knee joint includes a controller (1500, Fig. 15) configured to maintain (via a sitting mode in the microcontroller, see lines 1-5 of [0073]) a first, lower joint impedance (the knee joint stiffness is modulated as a function of knee angle, see Fig. 17 and lines 14-17 of [0073]. When the user is seated, the knee angle will be relatively constant such as at approximately 90 degrees, so this will be a first joint impedance) in response to a determination that a wearer is in a sitting position as compared to a joint impedance when the wearer is in a standing position (see Fig. 17, the last nine lines of [0073]). The impedance is relatively higher for standing or walking in order to prevent buckling and because standing or walking phases have weight greater bearing functionality (see lines 5-10 of [0058] and see Fig. 17, when the knee angle is closer to 0 degrees, the stiffness is higher). This modulation of joint impedance assists the user in standing up and sitting down and allows for smoother transitions near the seated position (see the last six lines of [0073] and see the first sentence of [0074]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the controller of Sankai to include a joint impedance control that lowers the joint impedance to a first impedance in response to a determination that a wearer is in a sitting position such as a 90 degree knee angle, as compared to a higher joint impedance when the wearer is standing as taught by Goldfarb in order to allow for smoother transitions when the user is near the seated position and thus, not bearing as much weight relative to a standing position. 
Regarding claim 55, the modified Sankai/Thorsteinsson/Reference ‘938 device is silent regarding maintaining a first joint impedance of the knee joint in response to a determination that the wearer is in a sitting position. 
Goldfarb teaches a related motorized knee joint (110, Fig. 1A) for walking assistance (Fig. 8) as well as standing and sitting assistance (see Fig. 16). The knee joint includes a controller (1500, Fig. 15) configured to maintain (via a sitting mode in the microcontroller, see lines 1-5 of [0073]) a first, lower joint impedance (the knee joint stiffness is modulated as a function of knee angle, see Fig. 17 and lines 14-17 of [0073]. When the user is seated, the knee angle will be relatively constant such as at approximately 90 degrees, so this will be a first joint impedance) in response to a determination that a wearer is in a sitting position as compared to a joint impedance when the wearer is in a standing position (see Fig. 17, the last nine lines of [0073]). The impedance is relatively higher for standing or walking in order to prevent buckling and because standing or walking phases have weight greater bearing functionality (see lines 5-10 of [0058] and see Fig. 17, when the knee angle is closer to 0 degrees, the stiffness is higher). This modulation of joint impedance assists the user in standing up and sitting down and allows for smoother transitions near the seated position (see the last six lines of [0073] and see the first sentence of [0074]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the controller of Sankai to include a joint impedance control that lowers the joint impedance to a first impedance in response to a determination that a wearer is in a sitting position such as a 90 degree knee angle, as compared to a higher joint impedance when the wearer is standing as taught by Goldfarb in order to allow for smoother transitions when the user is near the seated position and thus, not bearing as much weight relative to a standing position. 
Claims 46 and 57 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sankai (2008/0234608) in view of Thorsteinsson et al. (2008/0039756) and Sankai (2008/0161937) (“Reference '937) as applied to claims 40 and 56 above, and further in view of Goffer et al. (2010/0094188).
Regarding claim 46, the modified Sankai/Thorsteinsson/Reference ‘937 device discloses the controller is programmed to proceed with the stand-up routine if the positive feedback is received (positive electromyographic feedback as taught by Reference ‘937) but is silent regarding to abort the stand-up routine if it is determined that the force sensing signal is not received.
 Goffer teaches a standing procedure algorithm (see lines 9-10 of [0088]) in which progress of the standing procedure is monitored by means of sensors that sense the angles of various joints, and deviation from expected increase in force or change in joint angle for a predetermined interval of time may be interpreted as indicating a problem with the standing procedure (see lines 19-26 of [0088]). The Goffer standing procedure algorithm proceeds with the stand-up routine if it is determined that a force sensing signal is received from a sensor configured to measure the ground force applied to the foot (if the standing procedure proceeds as expected, the ground force sensors measure increasing force until the full standing position is attained; see lines 15-18 of [0088]) and to abort the stand-up routine if positive feedback is not received (deviation from expected increase in force or change in joint angle for a predetermined interval of time may be interpreted as indicating a problem with the standing procedure… If there is a problem, the device halts or suspends the procedure until further instructions are received; see lines 23-29 of [0088]). If there is a problem, the device alerts the user, and halts or suspends the procedure until further instructions are received (see lines 26-29 of [0088]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Sankai/Thorsteinsson/Reference ‘937 device to include a tentatively initiated stand-up routine with sensors monitoring the routine and a verification step as taught by Goffer to ensure the desire of the user is matched and the safety of the user is maintained.
Regarding claim 57, the modified Sankai/Thorsteinsson/Reference ‘937 device discloses the determining if the positive feedback is received, and proceeding with the stand-up routine if it is determined the positive feedback is received (positive electromyographic feedback as taught by Reference ‘937, see the claim 51 rejection statement above) but is silent regarding aborting the stand-up routine if it is determined that the positive feedback is not received.
 Goffer teaches a standing procedure algorithm (see lines 9-10 of [0088]) in which progress of the standing procedure is monitored by means of sensors that sense the angles of various joints, and deviation from expected increase in force or change in joint angle for a predetermined interval of time may be interpreted as indicating a problem with the standing procedure (see lines 19-26 of [0088]). The Goffer standing procedure algorithm proceeds with the stand-up routine if it is determined that a force sensing signal is received from a sensor configured to measure the ground force applied to the foot (if the standing procedure proceeds as expected, the ground force sensors measure increasing force until the full standing position is attained; see lines 15-18 of [0088]) and to abort the stand-up routine if positive feedback is not received (deviation from expected increase in force or change in joint angle for a predetermined interval of time may be interpreted as indicating a problem with the standing procedure… If there is a problem, the device halts or suspends the procedure until further instructions are received; see lines 23-29 of [0088]). If there is a problem, the device alerts the user, and halts or suspends the procedure until further instructions are received (see lines 26-29 of [0088]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Sankai/Thorsteinsson/Reference ‘937 device to include a tentatively initiated stand-up routine with sensors monitoring the routine and a verification step as taught by Goffer to ensure the desire of the user is matched and the safety of the user is maintained.
Claims 47-48, and 58 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sankai (2008/0234608) in view of Thorsteinsson et al. (2008/0039756) and Sankai (2008/0161937) (“Reference '937) as applied to claims 40 and 51 above, and further in view of Sankai (2006/0211956) (“Reference ‘956").
Regarding claim 47, the modified Sankai/Thorsteinsson/Reference ‘937 device discloses providing standing assistance (see the first sentence of [0119]), but does not specifically disclose increasing torque gradually in accordance with upward and forward velocity of the hip joint.
Reference ‘956 teaches a protocol for raising a person from a seated position to a standing position (see Fig. 21) in which there is a hybrid control that increases knee torque gradually (see the knee torque graph in Fig. 21(e)). This movement would necessarily be “in accordance with” upward and forward velocity of the hip joint because the hip joint will be moving upward and forward as the user stands up, (see Phases 1-4 in Fig. 21). This hybrid control suppresses any sense of incongruity given to the wearer (see lines 3-6 of [0014]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Sankai/Thorsteinsson/Reference ‘937 device to include the hybrid control at least for standing up as taught by Reference '956 so that sudden switching of phases is suppressed so there is no sense of incongruity given to the wearer as they use the device.
Regarding claim 48, the modified Sankai/Thorsteinsson/Reference ‘937 device is silent regarding when the wearer approaches the standing state, restorative torque is applied to assist the wearer in achieving balance while in the standing state. 
Reference ‘956 teaches a protocol for raising a person from a seated position to a standing position (see Fig. 21) in which there is a hybrid control that increases knee torque gradually (see the knee torque graph in Fig. 21(e)). As the patient approaches the standing state (near the end of phase 3 in Fig. 21(e)), a restorative torque (the knee torque applied between 1 second and 2 seconds in Fig. 21(e) as the user is standing in phase 4) is applied to assist the wearer in achieving balance while in the standing state (the stand-up assistance is provided to allow the wearer to be in a standing state, and thus, achieving balance). This hybrid control suppresses any sense of incongruity given to the wearer (see lines 3-6 of [0014]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Sankai/Thorsteinsson/Reference ‘937 device to include the hybrid control at least for standing up as taught by Reference '956 so that sudden switching of phases is suppressed so there is no sense of incongruity given to the wearer as they use the device.
Regarding claim 58, the modified Sankai/Thorsteinsson/Reference ‘937 device is silent regarding increasing torque in accordance with an estimated upward and forward velocity of a hip joint. 
Reference ‘956 teaches a protocol for raising a person from a seated position to a standing position (see Fig. 21) in which there is a hybrid control that increases knee torque gradually (see the knee torque graph in Fig. 21(e)). This movement would necessarily be “in accordance with” upward and forward velocity of the hip joint because the hip joint will be moving upward and forward as the user stands up, (see Phases 1-4 in Fig. 21). This hybrid control suppresses any sense of incongruity given to the wearer (see lines 3-6 of [0014]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Sankai/Thorsteinsson/Reference ‘937 device to include the hybrid control at least for standing up as taught by Reference '956 so that sudden switching of phases is suppressed so there is no sense of incongruity given to the wearer as they use the device. Additionally, the upward and forward velocity of the hip joint will be “estimated” in the sense that the control in the modified device is based upon electromyographic input associated with the user’s muscles attempting to move the hip upward and forward, rather than relying on a direct hip velocity measurement itself.
Claim 59 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sankai (2008/0234608) in view of Thorsteinsson et al. (2008/0039756), Sankai (2008/0161937) (“Reference '937) and Goffer et al. (2010/0094188) as applied to claim 57 above, and further in view of Sankai (2006/0211956) (“Reference ‘956").
Regarding claim 59, the modified Sankai/Thorsteinsson/Reference ‘937/Goffer device is silent regarding applying restorative torque to assist the person in achieving balance while in the standing state. 
Reference ‘956 teaches a protocol for raising a person from a seated position to a standing position (see Fig. 21) in which there is a hybrid control that increases knee torque gradually (see the knee torque graph in Fig. 21(e)). As the patient approaches the standing state (near the end of phase 3 in Fig. 21(e)), a restorative torque (the knee torque applied between 1 second and 2 seconds in Fig. 21(e) as the user is standing in phase 4) is applied to assist the wearer in achieving balance while in the standing state (the stand-up assistance is provided to allow the wearer to be in a standing state, and thus, achieving balance). This hybrid control suppresses any sense of incongruity given to the wearer (see lines 3-6 of [0014]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Sankai/Thorsteinsson/Reference ‘937/Goffer device to include the hybrid control at least for standing up as taught by Reference '956 so that sudden switching of phases is suppressed so there is no sense of incongruity given to the wearer as they use the device.
Response to Arguments
Applicant's arguments filed February 4, 2022, have been fully considered but they are not persuasive. 
Regarding the argument that the phrase “drive transmission assembly” should not invoke 35 USC 112(f) because it is being modified by structural features such as “an output of the drive transmission assembly is coupled to the lower leg member” (see the first two full paragraphs of page 14 of the Remarks), this argument is not persuasive. An “output” is not a known structure in the art, it instead broadly covers any possible structure or connection that transfers motion from the drive transmission assembly to the lower leg member. As such, the generic recitation of “an output” does not recite sufficient structure, material or acts to entirely perform the recited function of converting the motor drive transmission output to a torque providing rotation of the lower leg member with respect to the thigh member. 
Regarding the argument that the “knee joint transitions” should be read as a noun (“the knee joint”) and a verb (“transitions”) to overcome the 112, second paragraph, rejection of claim 40 (See the last two lines of page 14 of the Remarks, through the first full paragraph), this argument is persuasive and the rejection has been withdrawn.
Regarding the argument that the metes and bounds of claim 58 are clear because if a device increased torque in accordance with an estimated upward and forward velocity of a hip joint, that device would infringe regardless of whether the claim increased the torque only while performing certain tasks, or at any time (see the last paragraph of page 15 of the Remarks, through the first paragraph of page 16 of the Remarks), this argument is persuasive and the rejection has been withdrawn. 
Regarding the argument that not every force applied will be the result of a reflex, a reflex is generally understood to represent a force that is applied in reaction to another force (see the last paragraph of page 16 of the Remarks), this argument is partially persuasive. The generally understood meaning of a reflex is the Merriam-Webster definition of “an automatic and often inborn response to a stimulus that typically involves a nerve impulse passing inward from a receptor to the spinal cord and then passing outward from the spinal cord to an effector (such as a muscle or gland) without reaching the level of consciousness and often without passing to the brain.” Applicant’s claim amendment has improved the clarity of the meaning of “reflex relation” to some degree. However, it is noted that it is still unclear what the claimed relationship is between the “relation,” the “force feedback” and “a response.”
Regarding the argument that none of the cited forces from Sankai are reflex relations that provide a response to a measured ground force, and the previously cited references do not cure the deficiencies of Sankai (see the first paragraph of page 17 of the Remarks through the first paragraph of page 18 of the Remarks), this argument is persuasive based upon the claim amendments and thus the 102 rejection(s) have been withdrawn. However, the claims are now rejected under 35 USC 103.
Regarding the argument that although Thorsteinsson describes a knee “beginning” to extend from 100 degrees as one indication of a user standing up, claims 40 and 51 each recite detecting when the person’s knee is moved from a position behind the ankle and an angle of less than 90 degrees to a position that is forward of the ankle and an angle of greater than 90 degrees (See the third paragraph of page 19 of the Remarks), this argument is not persuasive. The modified Sankai/Thorsteinsson/Reference ‘937 device has a controller which is coupled to a plurality of joint angle sensors and therefore the controller will detect if such a movement occurs because the sensed knee joint angles necessarily represent whether such a movement occurs. Furthermore, there does not need to be an explicit teaching of detecting when the knee joint angle is moved from a position behind the ankle joint to a position that is forward of the ankle joint, because the claims do not state that only this exact point-to-point movement will cause the controller to assist the user in standing up. The modified Sankai/Thorsteinsson/Reference ‘937 device is configured to detect when such a movement occurs (due to the joint angle sensors), and in response to the determination that the knee has moved from a position behind the ankle to the trigger position (the knee at a flexion of around 100 degrees as taught by Thorsteinsson), the modified controller is configured to provide standing assistance. As long as the modified device determines the user has moved (from any starting position) to the trigger position, it is configured to provide stand-up assistance. 
Regarding the argument that the 90 degree transition point is not considered in Thorsteinsson, which recognizes stand-up when the 100 degree threshold is crossed combined with other indicators (see the fourth and fifth paragraphs of page 19 of the Remarks), this argument is not persuasive. The claim language does not preclude the prior art from including “other indicators” when determining a user is standing up.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. "The Knee and Lower Leg." Military Disability Ratings for Knee and Lower Leg Conditions. Web, discloses a knee flexion angle measurement.  "High Flex Knee Replacement | India." Knee Replacement Surgery. 04 Apr. 2013. Web. Discloses an example of a similar figure showing the knee flexion angles. Vairo, Giampietro L. "Knee Flexor Strength and Endurance Profiles After Ipsilateral Hamstring Tendons Anterior Cruciate Ligament Reconstruction." ResearchGate. Oct. 2013. Web. Discloses another example of a figure which shows knee flexion angles being measured with zero degrees being when the knee is fully extended. Ikeuchi (2006/0149420) discloses a related floor reaction force estimation method for a walking mobile body. Kawai (7,402,142) discloses a related processor for obtaining torques to be applied to joints of a leg using the vertical component of the ground reaction force acting on the leg at the point of application of the ground reaction force. Shimada et al. (2010/0076360) discloses a related walking assistance exoskeleton with a floor reaction force pattern storing unit to determine a target floor reaction force based on the floor reaction force pattern stores in the unit, and a target torque calculating unit for calculating a target torque to achieve the control target floor reaction force.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon-Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785         

/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785